 

Exhibit 10.4

 

BRAINSTORM CELL THERAPEUTICS INC.

2014 GLOBAL SHARE OPTION PLAN

 

OPTION AGREEMENT

 

FOR OPTIONS GRANTED UNDER SECTION 102(b)(2)

 

OF THE ISRAELI INCOME TAX ORDINANCE

 

TO EMPLOYEES, OFFICERS OR DIRECTORS

 

AS 102 CAPITAL GAINS TRACK OPTIONS

 

Unless otherwise defined herein, capitalized terms used in this Option Agreement
(the “Option Agreement”) shall have the same meanings as ascribed to them in the
Brainstorm Cell Therapeutics Inc. 2014 Global Share Option Plan, including the
Appendix thereto for Israel (the “Plan”).

 

This Option Agreement includes the Notice of Option Grant attached hereto as
Exhibit A (the “Notice of Option Grant”), which is incorporated herein by
reference and is made and entered into as of the Date of Grant shown in the
Notice of Option Grant by and between Brainstorm Cell Therapeutics Inc. (the
“Company”) and the Participant named in the Notice of Option Grant. Capitalized
terms not defined in this Option Agreement shall have the meaning ascribed to
them in the Plan.

 

1.          Grant of Options.

 

Brainstorm Cell Therapeutics Inc. hereby grants to the Participant, Options to
purchase the number of Shares set forth in the Notice of Option Grant, at the
exercise price per Share set forth in the Notice of Option Grant (the “Exercise
Price”), and subject to the terms and conditions of Section 102(b)(2) of the
Income Tax Ordinance (New Version) - 1961, the Plan, which is incorporated
herein by reference, and the Trust Agreement, entered into between the Company
and __________________ (the “Trustee”). The Options are granted as a Capital
Gains Award (“CGA”). In the event of a conflict between the terms and conditions
of the Plan and this Option Agreement, the terms and conditions of the Plan
shall prevail. However, the Notice of Option Grant sets out specific terms for
the Participant hereunder, and will prevail over more general terms in the Plan
and/or this Option Agreement, if any, or in the event of a conflict between
them.         

 

2.          Issuance of Options.

 

2.1           The Options will be deposited or issued to the Trustee in
compliance with the Deposit Requirements and held in trust by the Trustee (or be
subject to a supervisory trustee arrangement if approved by the ITA) for the
benefit of the Participants. Participant shall comply with the ITO, the Rules,
and the terms and conditions of the Trust Agreement entered into between the
Company and the Trustee.

 

 

 

 

2.2           The Trustee will hold the Options or the Shares to be issued upon
exercise of the Options (or act in accordance with a supervisory trustee
arrangement if approved by the ITA) for the Holding Period, as set forth in the
Plan. It is acknowledged that as long as the Shares are subject to a trust
arrangement with the Trustee, the Trustee may hold or prevent disposition of
such Shares.

 

2.3           The Participant hereby undertakes to release the Trustee from any
liability in respect of any action or decision duly taken and bona fide executed
in relation to the Plan, or any Option or Share granted to him thereunder.

 

2.4           The Participant hereby confirms that the Participant shall execute
any and all documents which the Company or the Trustee may reasonably determine
to be necessary in order to comply with the ITO and particularly the Rules.

 

3.          Non-Transferability of Options and Shares.

 

3.1           Non-Transferability of Options. The Options may not be transferred
in any manner other than by will or the laws of descent or distribution and may
be exercised during the lifetime of the Participant, by the Participant only.
The transfer of the Options is further limited as set forth in the Plan.

 

3.2           Non-Transferability of Shares. The transfer of the Shares to be
issued upon exercise of the Options is limited as set forth in the Plan and in
Section 6 below.

 

4.          Period of Exercise.

 

4.1           Term of Options. The Options may be exercised in whole or in part
once vested at any time for a period of ten (10) years from the Date of Grant
unless otherwise explicitly stated in the Notice of Option Grant, subject to
Section 4.2 below. The Date of Grant, the dates at which the Options vest and
the dates at which they are exercisable are set out in the Notice of Option
Grant.

 

4.2           Termination of Options. Options shall terminate as set forth in
the Plan. Options may be exercised following termination of Participant’s
relation as a Service Provider solely in accordance with the provisions of
Section 8 of the Plan, unless otherwise explicitly stated in the Notice of
Option Grant.

 

5.          Exercise of Option Award.

 

5.1           The Options, or any part thereof, shall be exercisable by the
Participant’s signing and returning to the Company at its principal office (and
to the Trustee, where applicable), a “Notice of Exercise” in the form attached
hereto as Exhibit B, or in such other form as the Company and/or the Trustee may
from time to time prescribe, together with payment of the aggregate purchase
price, in accordance with the provisions of the Plan.

 

5.2           In connection with the issuance of Shares upon the exercise of any
of the Options, the Participant hereby agrees to sign any and all documents
required by law and/or the Company's Corporate Charter and/or the Trustee.

 

5.3           After a Notice of Exercise has been delivered to the Company it
may not be rescinded or revised by the Participant.

 

2

 

 

5.4           The Company will notify the Trustee of any exercise of Options as
set forth in the Notice of Exercise. If such notification is delivered during
the Holding Period, the Shares issued upon the exercise of the Options shall be
issued in the name of the Trustee, and held in trust on the Participant’s behalf
by the Trustee. In the event that such notification is delivered after the end
of the Holding Period, the Shares issued upon the exercise of the Options shall
either (i) be issued in the name of the Trustee, subject to the Trustee’s prior
written consent, or (ii) be transferred to the Participant directly, provided
that the Participant first complies with the provisions of Section 7 below. In
the event that the Participant elects to have the Shares transferred to the
Participant without selling such Shares, the Participant shall become liable to
pay taxes immediately in accordance with the provisions of the ITO.

 

6.          Market Stand-Off.

 

In connection with any underwritten public offering by the Company of its equity
securities, and if requested by the underwriters of such public offering, the
Participant shall be obligated not, directly or indirectly to sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, purchase any option or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any Options or Shares without the
prior written consent of the Company or its underwriters. Such restriction (the
“Market Stand-Off”) will be in effect for such period of time following the date
of the final prospectus for the offering as may be required by the underwriters.
In the event of the declaration of a stock dividend, a spin-off, a stock split,
an adjustment in conversion ratio, a recapitalization or a similar transaction
affecting the Company’s outstanding securities without receipt of consideration,
any new, substituted or additional securities which are by reason of such
transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off. In order to enforce the Market
Stand-Off, the Company will be entitled to require the Participant to execute a
form of undertaking to this effect or impose stop-transfer instructions with
respect to the Shares acquired upon the exercise of the Options until the end of
the applicable stand-off period. The Company’s underwriters shall be
beneficiaries of the agreement set forth in this Section 6.

 

3

 

 

7.          Taxes.

 

Any tax consequences arising from the grant or exercise of any Option, from the
payment for Shares covered thereby, or from any other event or act (of the
Company, and/or its Affiliates, and the Trustee or the Participant) relating to
the Options or Shares issued upon exercise thereof, shall be borne solely by the
Participant. The Company and/or its Affiliates, and/or the Trustee shall
withhold taxes according to the requirements under the applicable laws, rules,
and regulations, including withholding taxes at source. Furthermore, the
Participant agrees to indemnify the Company and/or its Affiliates and/or the
Trustee and hold them harmless against and from any and all liability for any
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Participant for which the Participant is
responsible. The Company or any of its Affiliates and the Trustee may make such
provisions and take such steps as it/they may deem necessary or appropriate for
the withholding of all taxes required by law to be withheld with respect to
Options granted under the Plan and the exercise thereof, including, but not
limited, to (i) deducting the amount so required to be withheld from any other
amount then or thereafter payable to a Participant, including by deducting any
such amount from a Participant's salary or other amounts payable to the
Participant, to the maximum extent permitted under law and/or (ii) requiring a
Participant to pay to the Company or any of its Affiliates the amount so
required to be withheld as a condition of the issuance, delivery, distribution
or release of any Shares and/or (iii) by causing the exercise and sale of any
Options or Shares held by on behalf of the Participant to cover such liability
up to the amount required to satisfy minimum statutory withholding requirements.
In addition, the Participant will be required to pay any amount, including
penalties, that exceeds the tax to be withheld and transferred to the tax
authorities, pursuant to applicable Israeli tax regulations.

 

8.          Legal Compliance.

 

Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such Shares shall
comply with applicable securities and other laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance. The
inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

9.          Adjustments upon Certain Transactions

 

In the event of a Transaction, the provisions of Section 7 of the Plan will
apply, unless otherwise explicitly provided in the Notice of Option Grant.

 

10.         Miscellaneous.

 

10.1         Continuance of Employment. Participant acknowledges and agrees that
the vesting of shares pursuant to the vesting schedule hereof is earned only by
continuing as a Service Provider at the will of the Company or its Affiliate, as
applicable (not through the act of being hired, being granted this Option or
acquiring Shares hereunder). Participant further acknowledges and agrees that in
the event that Participant ceases to be a Service Provider, the unvested portion
of his Options shall not vest and shall not become exercisable. Participant
further acknowledges and agrees that this Option Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of continued engagement as a Service
Provider for the vesting period, for any period, or at all, shall not interfere
in any way with Participant's right or the right of the Company or its Affiliate
to terminate Participant's relationship as a Service Provider at any time, with
or without cause, and shall not constitute an express or implied promise or
obligation of the Company to grant additional Options to Participant in the
future.

 

4

 

 

10.2         Governing Law. This Option Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Israel,
without giving effect to the rules respecting conflict of law.

 

10.3         Entire Agreement. This Option Agreement, together with the Notice
of Option Grant, the Plan and the Trust Agreement, constitutes the entire
agreement between the parties hereto and supersedes all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof. No agreement or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Option
Agreement, the Notice of Option Grant or the Plan. Except with respect to a
written amendment to this Option Agreement between the Company and the
Participant, the Participant may only rely upon the Plan and this Option
Agreement with respect to the Participant’s rights and obligations hereunder and
may not rely on any representation or statement made by the Company or its
affiliates or any of their respective officers, directors, employees or agents,
whether written or oral, regarding the Participant’s participation in the Plan
and any rights thereunder. Neither the Company nor any of its affiliates
guarantee the current or future value of the Options or the performance of the
Shares underlying the Options.

 

10.4         Successors and Assigns. This Option Agreement shall be binding upon
and shall inure to the benefit of the Company, its successors and assigns, and
the Company shall require such successor or assign to expressly assume and agree
to perform this Option Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession or assignment
had taken place. The term “successors and assigns” as used herein shall include
a corporation or other entity acquiring all or substantially all the assets and
business of the Company (including this Option Agreement) whether by operation
of law or otherwise.

 

*               *               *

 

5

 

 

By the signature of the Participant and the signature of the Company's
representative below, Participant and the Company agree that the Options are
granted under and governed by (i) this Option Agreement, (ii) the Plan
(including the Appendix for Israeli Taxpayers), a copy of which has been
provided to Participant or made available for his/her review, (iii) Section
102(b)(2) of the Income Tax Ordinance (New Version) – 1961 and the Rules
promulgated in connection therewith, and (iv) the Trust Agreement, a copy of
which has been provided to Participant or made available for his/her review.
Furthermore, by Participant’s signature below, Participant agrees that the
Options will be issued to the Trustee to hold on Participant’s behalf, pursuant
to the terms of the ITO, the Rules and the Trust Agreement.

 

In addition, by his signature below, Participant confirms that he is familiar
with the terms and provisions of Section 102 of the ITO, particularly the
Capital Gains Track described in subsection (b)(2) thereof, and agrees that he
will not require the Trustee to release the Options or Shares to him, or to sell
the Options or Shares to a third party, during the Restricted Holding Period,
unless permitted to do so by applicable law.

 

In Witness Whereof, the Company has caused this Option Agreement to be executed
by its duly authorized officer and the Participant has executed this Option
Agreement as of the Date of Grant.

 

Brainstorm Cell Therapeutics Inc.   Participant       By:       Name:      
Title:      

 

6

 

 

EXHIBIT A

 

NOTICE OF OPTION GRANT

 

Brainstorm Cell Therapeutics Inc.

2014 Global Share Option Plan

Notice of Option Grant

 

Last Name, Name

 

Dear Name:

 

I am pleased to inform you that Brainstorm Cell Therapeutics Inc. (the
“Company”) has decided to grant you the following options to purchase shares of
Common Stock, $0.00005 par value per share, of the Company, subject to the terms
and conditions of the Brainstorm Cell Therapeutics Inc. 2014 Global Share Option
Plan, including the Appendix for Israel attached thereto (the “Plan”) and the
Option Agreement, as follows:

 

Type of Options:

 

Section 102 – Capital Gains Award Total Number of Shares covered by this Option
Grant: Number of Options Exercise Price Per Share:

Exercise Price

 

Date of Option Grant:

Grant Date

 

Options Expiration Date: 10 Years from Date of Grant Vesting Commencement Date
Vesting Commencement Date Vesting Schedule:   Special Terms (if any): N/A
[Indicate if any acceleration upon change of control, etc.]

 

All capitalized terms in this Notice shall have the meaning assigned to them in
this Notice, the Plan (including the Appendix for Israel) or the Option
Agreement, as applicable. The terms and conditions governing your grant are set
forth in the Plan (including the Appendix for Israel) and Option Agreement. This
grant is contingent upon your execution of the Option Agreement.

 

Congratulations.

 

  Yours truly,        

 

7

 

 

EXHIBIT B

 

EXERCISE NOTICE

 

Brainstorm Cell Therapeutics Inc.

Attention: [Chief Financial Officer]

 

1.          Option. I have been granted options (the “Option”) to purchase
Shares of Brainstorm Cell Therapeutics Inc. (the “Company”) pursuant to the
Brainstorm Cell Therapeutics Inc. 2014 Global Share Option Plan and the Appendix
thereto for Israel (the “Plan”), the Notice of Option Grant (the “Notice”) and
Option Agreement (the “Option Agreement”), as follows:

 

Date of Option Grant:   Number of Option Shares:   Exercise Price per Share:
US$/NIS

 

2.          Exercise of Option. I hereby elect to exercise the Option to
purchase the following number of Shares, all of which are Vested Shares in
accordance with the Notice and the Option Agreement:

 

Total Shares Purchased:  

Total Exercise Price (Total Shares X Price Per

Share):

US$/NIS

 

3.          Payments. Enclosed is the payment in full of the total exercise
price for the Shares in the following form(s), as authorized by my Option
Agreement:

 

Cash: US$/NIS Check: US$/NIS   Circle the appropriate currency of actual payment

 

4.          Tax Withholding. I explicitly acknowledge Section 7 of the Option
Agreement, with respect to its bearing of any tax consequences in connection to
the Option, and the exercise thereof, and without limitation hereby authorize
payroll withholding and otherwise will make adequate provision for all
applicable tax withholding obligations of the Company, if any, in connection
with the Option, all as more completely described in the Option Agreement and
Plan.

 

5.          Participant Information.

 

Participant’s address is:       Participant’s ID Number is:  

 

8

 

  

6.          Binding Effect. I agree that the Shares are being acquired in
accordance with and subject to the terms, provisions and conditions of the Plan
and the Option Agreement and the Trust Agreement between the Company and the
Trustee, to all of which I hereby expressly assent. This Option Agreement shall
inure to the benefit of and be binding upon my heirs, executors, administrators,
successors and assigns.

 

7.          Transfer. I understand and acknowledge the transfer of the Shares is
subject to the applicable restrictions provided by the Plan and particularly
those restrictions imposed in the framework of amended Section 102(b)(2) of the
Israeli Tax Ordinance, 1961.

 

I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Notice of Option Grant and the Option Agreement, copies of which I have
received and carefully read and understand.

 

  Very truly yours,       (Signature)   Print Name   Dated: Receipt of the above
is hereby acknowledged.   Brainstorm Cell Therapeutics Inc.         By:   Title:
  Date:  

 

9

 